FILED
                            NOT FOR PUBLICATION                             OCT 05 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30003

               Plaintiff - Appellee,             D.C. No. 4:09-cr-00078-SEH

  v.
                                                 MEMORANDUM *
JAMES REES EDER,

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding

                           Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       James Rees Eder appeals from the 30-month sentence imposed following his

guilty-plea conviction for burglary, in violation of 18 U.S.C. § 1153(a) and Mont.

Code Ann. § 45-6-204. We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Eder contends the district court procedurally erred by failing to consider the

18 U.S.C. § 3553(a) factors. He also maintains that the district court’s failure to

adequately explain the sentence renders it impossible to know if the district court

recognized its authority to sentence below the applicable Sentencing Guidelines

range and to account for the disparity between the Guidelines and a sentence that

would have been given for the same offense in state court. The record indicates

that the district court did not procedurally err because it considered the defense’s

arguments as well as the sentencing factors, and sufficiently explained the sentence

to allow for meaningful appellate review. See Rita v. United States, 551 U.S. 338,

356-59 (2007); United States v. Carty, 520 F.3d 984, 991-92, 995 (9th Cir. 2008)

(en banc). Moreover, the district court did not commit procedural error by refusing

to consider the state sentence for Eder’s offense. See United States v. Nevils, 598

F.3d 1158, 1171 (9th Cir. 2010) (en banc).

      Eder further argues that his sentence is substantively unreasonable because

application of the Guidelines was not reasonable. Considering the totality of the

circumstances, including the 18 U.S.C. § 3553(a) sentencing factors, the district

court did not abuse its discretion as the middle of the Guidelines sentence was

substantively reasonable. See Carty, 520 F.3d at 993.

      AFFIRMED.


                                           2                                    10-30003